Title: Enclosure U: Letter from Charles Pettit, 16 March 1788
From: Pettit, Charles
To: 



Philadelphia, 16th March, 1788.
Dear Sir,

Your favor of the 11th instant was handed to me yesterday-afternoon, desiring my evidence respecting General Greene’s disappointment of monies, he expected from Banks and Company, which were to have been paid in Philadelphia. How far the facts, within my knowledge, and the circumstances arising from my transactions, will tend to establish the material points, I am not ascertained; but I shall give you a narrative of such facts and circumstances, as I suppose likely to have an aspect, to the object you have in view, and which may tend to explain the information you may derive from other sources.
The latter end of March 1783, Major Burnet intimated to me, that he had formed, or was about forming a connection in [trade] with a view to settle in Charleston. On his way thither he wrote to me from Virginia, making overtures, in behalf of the House, to become their commercial agent in Philadelphia. Early in May, I received a letter, signed Banks, Burnet and Company, enclosing some drafts on the paymaster General, and containing advice of their drafts to me, in consequence of such remittance; suggesting also, that Major Burnet was on his way from Charleston to Philadelphia, and would make arrangements with me, for farther business. On Major Burnet’s arrival, he mentioned to me, the plan of business formed by their House: That they were possessed of a large quantity of goods, which Mr. Banks had purchased from British merchants in Charleston, which enabled them to furnish clothing and other supplies for the army, as well as the country; that they had undertaken to supply the army with provisions, at a rate below what any other person could furnish them, in consequence of their being possessed of these goods; and, although they did not expect a profit on the contract, but might, more probably lose by it, they should, by these means, enlarge their trade, turn their goods into cash, and, at the same time, benefit the public, by supplying the army, in a time of difficulty, when no other house or person, in that quarter, could do it, with equal certainty. That they should rely on me, to receive their accounts of issues, and draw the money from the treasury, at the periods stipulated for payment, which, I think, was four months after delivery of the rations; but that they had stipulated with the persons, to whom they were indebted for the goods, that the monies, arising from the contract, should be appropriated to the payment of the debt contracted by that purchase.
Some time afterwards, I received from Mr. Banks a copy of his contract for supplying the troops, which, it seems, was made in his own name, separately, together with a power of Attorney from him to me, to receive the money, as it became due, from the treasury. Still, however, the instructions concerning the business were under the signature of the Company, sometimes in the hand-writing of Banks, and sometimes of Burnet, but uniformly holding up the idea of paying the produce to the British merchants, in proportion to their respective claims, of which they sent me a list, amounting to upwards of thirty two thousand pounds sterling due to three houses.
Their remittances to me, by other means, were considerable; but their drafts upon me greatly exceeded them; insomuch that I held some of their bills in suspense, after having accepted more than their funds in my hands, exclusive of the contract-money, would warrant. They urged me very pressingly to give a prompt acceptance to all their bills, promising ample resources to support them, and intimating, that the contract-money would be a security in my hands, if other resources should fail. It so happened, that I took up all their bills, which became due, in June and July, without breaking in upon the contract-money; and early in August, I paid to the British merchants, on account of their claims, twenty two thousand eight hundred and seventy five dollars, being all the contract money which had then come to my hands. Their drafts on me continued to increase, beyond their provision for the payment of them; and, in order to induce me to accept them, they gave me direct instructions, to apply the contract money to the payment of them, if I should find it necessary, intimating, that their contracts with the British merchants were not strictly payable till the first of November, and that, before that time, they should turn into my hands, six thousand pounds sterling from the Havannah, and ten thousand pounds sterling from Virginia, besides other remittances. Mr. Warington, one of the British merchants, who was also authorised to receive for Messrs. Harris and Blackford, was frequent in his applications for farther payments. When I found it necessary to apply some of the contract-money to other purposes, I thought it right to mention it to Mr. Warington. He became enraged at Mr. Banks, and then mentioned to me, that it would injure General Greene, who was Banks’s security for the money, without which, he said, they would not have trusted him. This, I believe, was the first direct information I received of General Greene’s responsibility in that business. Out of the next instalment of the contract-money, I paid to the British merchants four thousand two hundred and twenty two dollars; the rest, I was obliged to apply to the payment of drafts which I had accepted. This last payment to the British merchants (which was the last they received from me) was in October 1783. Some time after which I understood, from several of Mr. Banks’s letters to me, that they had obtained other payments and securities, for the residue of their respective claims; but, in what manner, I was never particularly informed. I rested satisfied, however, that it was done, and that General Greene was made safe in the business, till some time after Mr. Banks had drawn the whole money out of my hands. He had drawn, indeed, for abundantly more, than he had any pretensions to, though I was lucky enough to decline acceptances, in time to save myself from going beyond my resources.
I do not recollect any other circumstance within my knowledge, likely to throw light on the subject of your enquiry; but, possibly, pointed questions may bring to my recollection some matters, which do not now occur, or do not strike me, as material. If a more solemn attestation, than my signature, should be required, as to the facts, which I have related, it shall not be wanting; but, considering the nature and purport of the enquiry, it may not, perhaps, be demanded.

With great esteem, I am, dear Sir,   Your most obedient Servant

Charles Pettit.
Colo. Wadsworth.
On this twenty sixth day of December, in the year of our Lord one thousand seven hundred and ninety one, before me, Clement Biddle, Esquire, Notary public for the Commonwealth of Pennsylvania, duly commissioned and authorised by law, to administer oaths and affirmations, dwelling in the City of Philadelphia, personally came Charles Pettit, of said City, Merchant, who, being duly sworn, according to law, on his solemn oath, deposes and says, that the annexed letter was written and subscribed by him, the deponent, at, or about the time of it’s date, and that the contents thereof are, in all things, just and true, according to the best of his memory and belief. And the said Deponent doth further, on his oath, declare, that although he was much conversant in the affairs of General Greene, and had a general, and, in many respects, a confidential knowledge of them, and also of the affairs of Banks, Burnet and Company, he never perceived the smallest reason to believe, or suspect, that General Greene had any interest or concern, whatever, as partner in trade with the said Banks and Burnet, or with any other person or persons in Carolina. And further saith not.
Charles Pettit.
(L:S) Sworne as above before me, Quod attestor.


Clement Biddle,
}


Notary public.



